Citation Nr: 0903257	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 24, 
1991 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005, decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an earlier 
effective date for service connection of PTSD.  

The veteran testified before the undersigned at a hearing at 
the RO in September 2008.  A transcript of the hearing is of 
record.  Additional evidence submitted at the hearing was 
accompanied by a waiver of initial AOJ consideration.  See 38 
C.F.R. § 20.130.  

In a March 2007 statement, the veteran appears to raise the 
issue of entitlement to an earlier effective date for the 
grant of a 100 percent disability rating for PTSD.  That 
issue has not been adjudicated and is referred to the RO.


FINDINGS OF FACT

1.  The RO denied a claim of service connection for PTSD in a 
May 1988 rating action; the veteran was notified of this 
decision later that month but did not submit a notice of 
disagreement within one year.

2.  A request to reopen the claim for PTSD was received at 
the RO in October 1989, but the claim was denied in a March 
1990 RO decision.  The veteran was notified of this decision 
later that month but did not submit a notice of disagreement 
within one year.

3.  A request to reopen the claim for PTSD was received at 
the RO on September 24, 1991.

4.  The RO granted service connection for PTSD in a May 1993 
rating decision, effective September 24, 1991; the veteran 
was notified of this decision later that month but did not 
submit a notice of disagreement on the effective date 
assigned within one year.

5.  There has been no allegation of error in the prior rating 
decisions.


CONCLUSION OF LAW

The claim for an effective date prior to September 24, 1991 
for PTSD has no legal merit.  38 U.S.C.A. §§ 5110, 7105 (West 
2008); 38 C.F.R. §§ 3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet .App. 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


Analysis

The veteran initially filed a claim of entitlement to service 
connection for PTSD in October 1987.  The RO denied this 
claim in a May 1988 rating action.  The veteran was notified 
of this decision in correspondence dated June 10, 1988.  He 
did not submit a notice of disagreement within one year and 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

The veteran attempted to reopen his claim for PTSD in October 
1989.  In a March 1990 decision, the RO reopened the claim 
and denied service connection on the merits.  Notice of this 
decision was sent to the veteran on March 20, 1990.  He did 
not submit a notice of disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

A new claim for service connection for PTSD was received on 
September 24, 1991.  A May 1993 rating decision granted 
service connection for PTSD, effective September 24, 1991.  
Notice of this decision was sent to the veteran on June 22, 
1993.  He did not submit a notice of disagreement as to the 
effective date of service connection, within one year and the 
decision became final in that regard.  38 U.S.C.A. § 7105(c) 
(West 2002).  The veteran filed a notice of disagreement with 
the initial rating that was received in August 1993, in which 
he stated "I am appealing because I feel I am disabled 
100[%] not 10[%]."  

In February 2005, the veteran claimed entitlement to an 
earlier effective date of service connection for PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
there are no freestanding claims for an earlier effective 
date.  When such a freestanding claim for an earlier 
effective date is raised, the Court has held that such an 
appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).

The Board notes that the veteran's August 1993 NOD served 
only to place the issue of the initial disability rating for 
PTSD in appellate status- not the effective date of the grant 
of service connection.  The issue of an initial disability 
rating was addressed by the RO in a December 1993 statement 
of the case (SOC).  The veteran did not perfect his appeal 
with a VA Form 9 Substantive Appeal.  

Since the May 1993 rating decision that set the effective 
date of service connection is final, the only basis upon 
which to find entitlement to an earlier effective date than 
September 24, 1991, is if the evidence revealed that there 
was clear and unmistakable evidence (CUE) in either of these 
prior decisions.  At his hearing, the veteran testified that 
he objected to an evaluation that was conducted in 1992, but 
inasmuch as the evaluation occurred after the effective date 
of service connection, his testimony cannot be viewed as 
alleging CUE with the effective date of service connection.  
There has been no other allegation of CUE in the prior rating 
decisions in this case.  Absent an allegation of CUE, the 
Board is required to dismiss the claim for an earlier 
effective.  Rudd v. Nicholson, 20 Vet. App. at 300.


ORDER

The issue of entitlement to an effective date earlier than 
September 24, 1991 for the grant of service connection for 
PTSD is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


